DETAILED ACTION
The following is a first action on the merits of application serial no. 17/464184 filed 9/1/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 1/6/22 has been considered.
Claim Objections
Claims 20 and 26 are objected to because of the following informalities:  
-Claim 20 recites the limitation “the active rectifier” in line 19.  Line 11 recites the limitation “a rectifier”, the examiner suggest applicant determine which term “active rectifier” or “rectifier” should be recited in the claim to maintain scope of consistency of limitation within claim.
-Claim 26 recites the limitation “the rectifier” in lines 15 and 17.  Line 9 recites the limitation “an active rectifier”, the examiner suggest applicant determine which term “active rectifier” or “rectifier” should be recited in the claim to maintain scope of consistency of limitation within claim.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
-“an engine controller (generic placeholder) controlling the operating parameters of the prime mover (function)” in claims 1 and 26.
-“a generator control unit (generic placeholder) operable to select the state of the rectifier (function)” in claims 1 and 26.
-“the engine control unit (generic placeholder) operates to restart the prime mover (function)” in claim 32.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24, 25, 28 and 30-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
-Claim 24 recites the limitation "the size" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
-Claim 25 recites the limitation "the size" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
-Claim 25 recites the limitation "the magnitude" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
-Claim 25 recites the limitation "the difference" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
-Claim 28 recites the limitation "the rotational speed" in line 2.  There is insufficient antecedent basis for this limitation in the claim based on claim 26 reciting “operating speed” of engine and not “rotational speed”.
-Claim 30 recites the limitation "the size" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
-Claim 31 recites the limitation "the size" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
-Claim 32 recites the limitation "the engine control unit" in last two lines.  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 20-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 and 5 of U.S. Patent No. 10696178. Although the claims at issue are not identical, they are not patentably distinct from each other because the indicated claims of the patent encompass the recitations of the indicated claims of the present invention as follows:(claim 1 of patent is bolded to show common scope below),
-A hybrid powertrain system comprising: an energy storage device; a prime mover operable to combust a fuel and produce a rotational output; an engine controller controlling the operating parameters of the prime mover, including at least its operating speed; a generator/motor operable, in a first state, to produce an electrical alternating current when rotated by the rotational out of the prime mover and operable, in a second state, to produce a rotational output to rotate the prime mover when provided with an electrical alternating current input; a rectifier operable in a first state, to convert the electrical alternating current produced by the generator/motor into a direct current at a selected voltage and to provide that direct current to a power bus to which the energy storage device is connected, and operable in a second state to invert direct current energy provided from the energy storage device into an alternating current which can be provided to the generator/motor; and a generator control unit operable to select the state of the rectifier and to select the voltage of the direct current provided to the power bus, wherein the generator control unit monitors the flow of direct current between the power bus and the energy storage device when the rectifier is in the first state and adjusts the operation of the active rectifier to select an output voltage such that the monitored current flow is substantially the same as a preselected target current flow.




Allowable Subject Matter
Claims 20-32 are allowed (via prior art purposes only). Further, claims 23, 26, 27 and 29 would be considered objected to based on not being rejected in 112(b) and double patent rejections (limitations in claims not considered allowable without limitations as recited in claims 20 and 26).
The following is an examiner’s statement of reasons for allowance: the prior art of record doesn’t disclose or render obvious a motivation to provide for:
-(as to claims 20 and 26) a hybrid powertrain system for powering at least one electric drive motor of a vehicle, an energy storage device; a prime mover to combust a fuel and produce output; an engine controller operating parameters of the mover, including at least its throttle; a generator/motor in a first state, produce an electrical alternating current when rotated by prime mover and operable, in a second state, to produce output to rotate the mover when provided with alternating current input; a rectifier (active rectifier) operable in a first state, to convert the alternating current produced by generator/motor into a direct current at selected voltage and to provide that direct current to a power bus to which energy storage device is connected, and operable in a second state to invert direct current from storage device into an alternating current provided to the generator/motor; and a generator control unit to select state of rectifier and to monitor flow of direct current between bus and storage device when rectifier is in first state and adjust operation of rectifier to select an output voltage such that the monitored current flow is substantially same as a preselected target current flow and in combination with the limitations as exactly written in claims 20 and 26.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-Yamamoto et al 20110295456 and Kawai 9174634 as cited in corresponding international application both show that it is well known in the art to provide rectifier control in two states, however both don’t disclose a generator control unit to select state of rectifier and to monitor flow of direct current between bus and storage device when rectifier is in first state and adjust operation of rectifier to select an output voltage such that the monitored current flow is substantially same as a preselected target current flow. Note: written opinion doesn’t point out where in the cited arts support for determining lack of novelty and invention step is located.
-Horihata et al 20120007568 ([0013]), Maruyama et al 20150311848 (abstract) and Yamamoto et al 20070145942 ([0042]) show that it is well known in the art to provide rectifier control to adjust output voltage based on threshold, target or predetermined voltage flow in hybrid powertrains.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISHA D LEWIS whose telephone number is (571)272-7093. The examiner can normally be reached Monday through Friday; 9:00am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Tdl
/TISHA D LEWIS/Primary Examiner, Art Unit 3659                                                                                                                                                                                                        August 13, 2022